DETAILED ACTION

The Amendment and Petition for Time Extension filed by Applicant on 07/26/2021 is entered.

The Okamoto Declaration filed under 37 CFR 1.132 is entered.

Response to Amendment/Arguments
Applicant's amendment and arguments filed on 07/26/2021 have been fully considered and they are found unpersuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 remain rejected under 35 U.S.C. 103 as being unpatentable over EP 2 154 161 A1 (hereinafter “’161”).

The present invention claims the following a method for producing a vinyl polymer (PVC), the method comprising:
Suspension polymerizing a vinyl compound (vinyl chloride) in the presence of a dispersion stabilizer for suspension polymerization {‘161 teaches a dispersion stabilizer for suspension polymerization (Abstract; [0022] – [0024])}, wherein
The dispersion stabilizer comprises:
A composition (C) comprising a modified polyvinyl alcohol (A) and a compound (B) having a compound of two or more hydroxyl groups bonded to a conjugated double bonds and modified polyvinyl alcohol (A) wherein (A) has a saponification (‘161 teaches saponification degree of less than 60 mol % and polymerization of 600 or less [0036] – [0037]) and compound of hydroquinone, which is white in color, in amounts of 0.0001 to 1 part by wt. [0050]}
polyvinyl alcohol (E) wherein (E) has a saponification degree of 77 mol % or more and less than 97 mol% and viscosity average polymerization degree of 1500 to 5000 {‘161 teaches a PVA polymer A having a saponification degree of 70 to 90 mol % and polymerization degree of 550 to 8000 ([0025])

The present invention differs from ‘161 in that the present invention modified polyvinyl alcohol (A) wherein (A) has a saponification degree of 65 mol % or more and less than 77 mol%  and ‘161 teaches less than 60 mol %. The Examiner contends one of ordinary skill is not stuck on less than 60 mol % to practice the invention. In K-Swiss, Inc. v. Glide N Lock GmbH, 567 Fed. App’x 906 (Fed. Cir. 2014), the Fed. Cir. reversed the Board’s decision that certain claims were no prima facie obvious due to non-overlapping ranges. See MPEP 2144.05.  Furthermore with 

The Amendment and Okamoto Declaration does not provide convincing data to overcome the obviousness rejection. ‘161 provides a PVA polymer (B) with a saponification degree of less than 60 mol % and the claimed invention has a modified PVA (A) with  a saponification degree of 65 mol. %. The Okamoto Declaration uses a PVA-4 with a saponification 50 mol %. The data disclosed in the Okamoto Declaration is inconclusive because ‘161 teaches a PVA polymer (B) with a saponification degree of less than 60 mol %. Thus, comparative data with PVA polymers with saponification close to 60 mol % and 65 mol % and unexpected data with fisheyes and particle sizes to overcome the current obviousness rejection.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102.  The examiner can normally be reached on Mon. to Thurs. (7AM - 5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        




rdh